                               Case 8:19-cv-02365-DOC-JDE Document 11 Filed 01/30/20 Page 1 of 18 Page ID #:68



                                             1   Robert W. Dickerson, Jr. (SBN 89367)
                                                 E-mail: rdickerson@bwslaw.com
                                             2   Matthew D. Murphey (SBN 194111)
                                                 E-mail: mdmurphey@bwslaw.com
                                             3   John Yang (SBN 262065)
                                                 E-mail: jyang@bwslaw.com
                                             4   BURKE, WILLIAMS & SORENSEN, LLP
                                                 444 South Flower Street, Suite 2400
                                             5   Los Angeles, CA 90071-2953
                                                 Tel: 213.236.0600      Fax: 213.236.2700
                                             6
                                                 Attorneys for Plaintiff
                                             7   HYPERTEXT TECHNOLOGIES, LLC
                                             8
                                                                       UNITED STATES DISTRICT COURT
                                             9
                                                                      CENTRAL DISTRICT OF CALIFORNIA
                                        10
                                                                               SOUTHERN DIVISION
                                        11
                                        12
                                                 HYPERTEXT TECHNOLOGIES,                   Case No. 8:19-cv-02365-DOC-JDE
                                        13       LLC,
                                                                                           FIRST AMENDED COMPLAINT
                                        14                       Plaintiff,                FOR PATENT INFRINGEMENT
                                        15       v.                                        DEMAND FOR JURY TRIAL
                                        16       COOLPAD TECHNOLOGIES, INC.                Judge:     Honorable David O. Carter
                                                 and DOES 1-10, inclusive,
                                        17
                                                                 Defendants.
                                        18
                                        19
                                        20             For its first amended complaint against Defendants, plaintiff Hypertext
                                        21       Technologies, LLC (“Hypertext” or “Plaintiff”) alleges as follows:
                                        22             1.    Plaintiff Hypertext files this first amended complaint against defendant
                                        23       Coolpad Technologies, Inc. (“Coolpad”) and the Doe defendants alleging direct and
                                        24       indirect willful infringement of U.S. Patent No. 7,113,801 (the “’801 Patent”).
                                        25             2.    The accused products (“Accused Products”) include Coolpad’s devices
                                        26       that store and execute SMS (Short Message Service) text messaging application(s),
                                        27       for example, the Coolpad Legacy smartphone, that receive an SMS text message
                                        28       including an application protocol identifier and URL information, and use the
B   URK E ,W IL L IA M S                     &
     S O RE N S E N ,L L P                                                                                        8:19-CV-02365-DOC-JDE
                                                                                         -1-
     A   TTO RN E Y S      A   T   L   A W                                                                  FIRST AMENDED COMPLAINT
           L   OS   A   N GE L E S
                               Case 8:19-cv-02365-DOC-JDE Document 11 Filed 01/30/20 Page 2 of 18 Page ID #:69



                                             1   application protocol identifier and the URL information to receive data from a web
                                             2   server using an application program stored and executed by Coolpad’s devices,
                                             3   such as a web browser, where the amount of such received data can significantly
                                             4   surpass the 140 byte size limitation of the SMS text message.
                                             5            3.   A true and correct copy of the Complaint and all exhibits in this
                                             6   matter, as filed December 9, 2019, was sent via Federal Express to Coolpad on
                                             7   December 10, 2019. A true and correct copy of that Letter (without enclosures) is
                                             8   attached as Exhibit A.
                                             9            4.   An email communication from Coolpad referencing the Complaint
                                        10       was received by counsel for Hypertext on December 20, 2019. Therefore, Coolpad
                                        11       had notice of the Complaint (including all its exhibits) and the ‘801 Patent at least
                                        12       as early as December 20, 2019.
                                        13                5.   Thus, Coolpad was on notice as of that date not only of the ‘801 Patent
                                        14       but also of the facts necessary to understand and appreciate the manner in which the
                                        15       Accused Products infringe, and how the use of the Accused Products regarding
                                        16       SMS messaging also infringe as shown on in the claim chart attached to the
                                        17       Complaint as an exhibit.
                                        18                6.   Hypertext is informed and believes that notwithstanding the fact that
                                        19       Coolpad has received a copy of the Complaint and its attached claim chart and has
                                        20       thus been put on notice of not only the ‘801 Patent but also of the facts necessary to
                                        21       understand and appreciate that the ‘801 Patent is infringed by making, importing,
                                        22       offering for sale, selling and/or using the Accused Products, Coolpad has not taken
                                        23       or initiated any steps to modify the Accused Products to avoid infringement, or any
                                        24       steps to advise the importers, distributors, sellers and users of the Accused Products
                                        25       to cease infringement; nor has Coolpad instructed any of them on how to avoid
                                        26       infringement, even though the modifications necessary to avoid infringement can be
                                        27       quickly and easily implemented, even on Accused Products in the hands of end
                                        28       users.
B   URK E ,W IL L IA M S                     &
     S O RE N S E N ,L L P                                                                                          8:19-CV-02365-DOC-JDE
                                                                                          -2-
     A   TTO RN E Y S      A   T   L   A W                                                                    FIRST AMENDED COMPLAINT
           L   OS   A   N GE L E S
                               Case 8:19-cv-02365-DOC-JDE Document 11 Filed 01/30/20 Page 3 of 18 Page ID #:70



                                             1         7.       Therefore, every manufacture, importation, offering for sale, sale or
                                             2   use of the Accused Products within the United States is an act of infringement for
                                             3   which Coolpad is liable directly and indirectly.
                                             4         8.       Although each Accused Product may be sold only a limited number of
                                             5   times before making its way into the hands of the ultimate end-user customer
                                             6   (“CoolPad Customer”), the number of times that each Coolpad Customer engages
                                             7   in a use of each Accused Product that constitutes infringement of the ‘801 Patent is
                                             8   very large.
                                             9         9.       The Pew Research Center has reported that at least 97% of all
                                        10       smartphone owners send text messages regularly. And on average, each person in
                                        11       the United States who uses text messaging sends and receives 94 SMS text
                                        12       messages per day (33,834 text messages per year). See, e.g.,
                                        13       https://www.textrequest.com/blog/texting-statistics-answer-questions/ (January 24,
                                        14       2019).
                                        15             10.      Therefore, for every 100,000 Accused Products in use in the United
                                        16       States today, on average those Accused Products will send and receive
                                        17       approximately 10,000,000 (Ten Million) SMS text messages every day. Of those
                                        18       10,000,000 daily SMS messages, it is a believed that a significant number of them
                                        19       will include an application protocol identifier and URL information, and use the
                                        20       application protocol identifier and the URL information to receive data from a web
                                        21       server using an application program stored on and executed by the Accused
                                        22       Products, such as a web browser. If even just 3% do so, that would equate to
                                        23       300,000 individual acts of infringement by a Coolpad Customer every day.
                                        24             11.      As of the date that Coolpad was on notice of the ‘801 Patent, Coolpad
                                        25       became indirectly liable for each of those acts of infringement as herein alleged in
                                        26       more detail.
                                        27       ///
                                        28       ///
B   URK E ,W IL L IA M S                     &
     S O RE N S E N ,L L P                                                                                           8:19-CV-02365-DOC-JDE
                                                                                           -3-
     A   TTO RN E Y S      A   T   L   A W                                                                     FIRST AMENDED COMPLAINT
           L   OS   A   N GE L E S
                               Case 8:19-cv-02365-DOC-JDE Document 11 Filed 01/30/20 Page 4 of 18 Page ID #:71



                                             1            PLAINTIFF HYPERTEXT AND THE ASSERTED PATENT
                                             2         12.    Plaintiff Hypertext is a limited liability company organized and
                                             3   existing under the laws of the state of Delaware, having its principal place of
                                             4   business in Mission Viejo, California.
                                             5         13.    Hypertext is the owner of all right, title and interest in and to the ‘801
                                             6   Patent, entitled “Method For Receiving Data Using SMS And Wireless Internet
                                             7   And System Thereof.” A true and correct copy of the ’801 Patent is attached as
                                             8   Exhibit B, and incorporated herein by reference.
                                             9           DEFENDANT COOLPAD AND THE ACCUSED PRODUCTS
                                        10             14.    Defendant Coolpad is, on information and belief, a corporation
                                        11       organized and existing under the laws of the state of Delaware, having its principal
                                        12       place of business at 530 Technology Drive, Irvine, California.
                                        13             15.    There may be other individuals and entities besides Coolpad who have
                                        14       some involvement and liability for the wrongful acts alleged herein. Therefore, as
                                        15       their true names or capacities are at this time unknown to Plaintiff, they are sued
                                        16       herein under the fictitious names Does 1 through 10, inclusive. Plaintiff reserves
                                        17       the right to amend this Complaint as appropriate to specifically identify such Doe
                                        18       defendant(s).
                                        19             16.    Coolpad is and has been directly infringing the ‘801 Patent by
                                        20       developing, making, having made, using, importing, offering for sale, and/or selling
                                        21       the Accused Products. Coolpad also induces, encourages, urges and instructs
                                        22       others, including importers, distributors, sellers, and users of the Accused Products,
                                        23       to engage in activities that directly infringe the ‘801 Patent. Doing so makes
                                        24       Coolpad liable for indirect infringement for each direct infringing act of those
                                        25       importers, distributors, sellers, and users of the Accused Products.
                                        26             17.    The Accused Products include, but are not limited to, Coolpad Legacy
                                        27       (https://coolpad.us/legacy/) smartphones which include one or more web browsers
                                        28       and one or more SMS messaging applications.
B   URK E ,W IL L IA M S                     &
     S O RE N S E N ,L L P                                                                                           8:19-CV-02365-DOC-JDE
                                                                                           -4-
     A   TTO RN E Y S      A   T   L   A W                                                                     FIRST AMENDED COMPLAINT
           L   OS   A   N GE L E S
                               Case 8:19-cv-02365-DOC-JDE Document 11 Filed 01/30/20 Page 5 of 18 Page ID #:72



                                             1         18.    Plaintiff is informed and believes that some or all of the Accused
                                             2   Products use the Android operating system.
                                             3         19.    Hypertext reserves the right to amend its infringement allegations after
                                             4   discovery is taken of Coolpad.
                                             5          NATURE OF THE ACTION, JURISDICTION, AND VENUE
                                             6         20.    Plaintiff Hypertext asserts claims for patent infringement against
                                             7   defendant Coolpad under the patent laws of the United States, including under 35
                                             8   U.S.C. §§ 271 and 281, et seq. The Court has original jurisdiction over the ‘801
                                             9   Patent infringement claims under 28 U.S.C. §§ 1331 and 1338(a). Plaintiff
                                        10       Hypertext’s principal place of business is in this judicial district.
                                        11             21.    The Court has personal jurisdiction over Coolpad. Coolpad has
                                        12       committed and is committing acts of direct infringement in this district, including
                                        13       currently and in the past using, making, having made, importing, selling and/or
                                        14       offering for sale the Accused Products in this district.
                                        15             22.    Venue is proper in this district under 28 U.S.C. § 1400(b).
                                        16             23.    In addition to having committed and continuing to commit acts of
                                        17       infringement in this district, Coolpad has an established place of business in this
                                        18       district at 530 Technology Drive, Irvine, California (see Exhibit C attached, which
                                        19       is a true and correct copy of the Statement of Information for Coolpad that was
                                        20       “FILED” with the California Secretary of State on September 17, 2019, and which
                                        21       lists 530 Technology Drive, Irvine, California address as Coolpad’s “street address
                                        22       of principal place of business in California”).
                                        23             24.    The Coolpad location listed above: (i) is a physical place in the Central
                                        24       District of California (consisting of a building or a part of a building at which
                                        25       Coolpad-related business is conducted); (ii) operates Coolpad-related business in a
                                        26       regular, steady, uniform, orderly, settled, fixed, and permanent manner; and (iii) is
                                        27       owned or leased by Coolpad, and has been ratified by Coolpad as a place of
                                        28       business (“Coolpad Office”).
B   URK E ,W IL L IA M S                     &
     S O RE N S E N ,L L P                                                                                            8:19-CV-02365-DOC-JDE
                                                                                            -5-
     A   TTO RN E Y S      A   T   L   A W                                                                      FIRST AMENDED COMPLAINT
           L   OS   A   N GE L E S
                               Case 8:19-cv-02365-DOC-JDE Document 11 Filed 01/30/20 Page 6 of 18 Page ID #:73



                                             1          25.    This Coolpad Office is therefore a regular and established place of
                                             2   business owned and operated by Coolpad for purposes of §1400(b).
                                             3          26.    As a result, Coolpad is “present” in this judicial district, and can be
                                             4   sued in this judicial district.
                                             5          27.    This judicial district is an appropriate and convenient forum for this
                                             6   patent infringement suit against Coolpad.
                                             7          28.    As shown in Coolpad’s Statement of Information (Exhibit C), its
                                             8   Agent for Service of Process is listed as Ms. Lily Chen, 5850 Oberlin Drive #240,
                                             9   San Diego, CA 92121, and Coolpad may be served there, as well as at its office at
                                        10       530 Technology Drive, Irvine, California, among other locations.
                                        11                                         CLAIM FOR RELIEF
                                        12                                 FOR PATENT INFRINGEMENT
                                        13              29.    Hypertext incorporates by reference each of the allegations in the
                                        14       foregoing paragraphs and further alleges as follows.
                                        15              30.    On September 26, 2006, the United States Patent and Trademark
                                        16       Office duly issued the ‘801 Patent, which has an effective filing date of February 6,
                                        17       2001 (“Effective Filing Date”) based upon a claim of priority to corresponding
                                        18       parent patent application filed on that date in the Republic of Korea. [’801 Patent,
                                        19       Title Page, Paragraph (30)]. The technology disclosed and claimed in the parent
                                        20       patent application and in the ‘801 Patent was invented by engineers at KTFreetel
                                        21       Co., Ltd. (“KTFreetel”), a (South) Korean company.
                                        22              31.    KTFreetel was, both before and after the Effective Filing Date, a
                                        23       global leader in research and technology relating to telecommunications, including
                                        24       cellular communications and messaging. The parent patent application and the
                                        25       ‘801 Patent were initially assigned to KTFreetel. KTFreetel was later merged into
                                        26       Korea Telecom, which was and is the largest telecommunications company in
                                        27       (South) Korea.
                                        28       ///
B   URK E ,W IL L IA M S                     &
     S O RE N S E N ,L L P                                                                                           8:19-CV-02365-DOC-JDE
                                                                                            -6-
     A   TTO RN E Y S      A   T   L   A W                                                                     FIRST AMENDED COMPLAINT
           L   OS   A   N GE L E S
                               Case 8:19-cv-02365-DOC-JDE Document 11 Filed 01/30/20 Page 7 of 18 Page ID #:74



                                             1         32.      All maintenance fees on the ’801 Patent have been paid timely and
                                             2   fully to the United States Patent and Trademark Office (as shown on Exhibit D,
                                             3   attached).
                                             4         33.      The chain of title for the ‘801 Patent as listed in the United States
                                             5   Patent and Trademark Office database is attached as Exhibit E. To the best of
                                             6   Hypertext’s knowledge, information and belief, this chain of title as to its
                                             7   predecessors-in-interest is complete and accurate, such that Hypertext is now the
                                             8   legal owner of all right, title and interest in and to the ’801 Patent, including the
                                             9   right to sue for and collect damages for past, present and future infringement of the
                                        10       ‘801 Patent.
                                        11             34.      To the best of Hypertext’s knowledge, information and belief,
                                        12       Hypertext is not aware of any prior owner or any licensee of the ‘801 Patent that
                                        13       has ever offered for sale or sold a product that included the patented technology,
                                        14       such that there has never existed a requirement for “marking” of the ‘801 Patent’s
                                        15       number on any product in accordance with the Patent Laws, and there is no
                                        16       requirement to “mark” as to a patented “process” in any event. See, generally, 35
                                        17       U.S.C. § 287.
                                        18             35.      Therefore, neither actual nor constructive notice by Coolpad of the
                                        19       ‘801 Patent is required in order for Coolpad to be liable to Hypertext for direct
                                        20       infringement damages extending back at least six years before the filing date of the
                                        21       original complaint in this matter.
                                        22             36.      Each claim of the ‘801 Patent is directed to and is rooted in computer
                                        23       technology, improves the operation of the Accused Products, and is not directed to
                                        24       merely an abstract idea. Each claim of the ‘801 Patent does not merely recite and is
                                        25       not limited to a previously well known, understood, and used system or process that
                                        26       has merely been replicated on a computer.
                                        27             37.      There is no “pen and paper” equivalent to the patented technology.
                                        28       ///
B   URK E ,W IL L IA M S                     &
     S O RE N S E N ,L L P                                                                                            8:19-CV-02365-DOC-JDE
                                                                                            -7-
     A   TTO RN E Y S      A   T   L   A W                                                                      FIRST AMENDED COMPLAINT
           L   OS   A   N GE L E S
                               Case 8:19-cv-02365-DOC-JDE Document 11 Filed 01/30/20 Page 8 of 18 Page ID #:75



                                             1         38.    The claimed inventions in the ‘801 Patent improved the SMS
                                             2   technology for communication of SMS text messages between computing devices,
                                             3   such as the Accused Products.
                                             4         39.    The acronym SMS stands for Short Message Service. The adjective
                                             5   “Short” refers to the noun “Message” and accurately describes the small or “short”
                                             6   size of a message that can be sent via SMS. Indeed, as of the Effective Filing Date,
                                             7   each SMS message was limited to 140 bytes of data. That is still the case today.
                                             8         40.    This small maximum byte size of an SMS message was a significant
                                             9   problem and drawback to the widespread use of SMS messages.
                                        10             41.    Because of this restricted size, the use of SMS messaging technology
                                        11       was similarly restricted, being used as of the Effective Filing Date mainly for
                                        12       providing small amounts of information, such as weather information, stock pricing
                                        13       information, and other similarly truncated data. [’801 Patent, Col. 1, ln. 39 - 42].
                                        14             42.    Computer files that are routinely transmitted today using personal
                                        15       computing devices, such as an image file, a video file and the like, could not have
                                        16       been sent using the SMS technology as of the Effective Filing Date. [’801 Patent,
                                        17       Col. 1, ln. 43-46]. The SMS technology then was too limited for widespread use
                                        18       with a wide array of information and data, and could not be used to transmit
                                        19       anything other than “short messages” as of the Effective Filing Date.
                                        20             43.    That is no longer the case. It has been estimated that by the end of
                                        21       2010, the SMS technology was the most widely used data communications
                                        22       technology, with an estimated 3.5 billion users, or about 80% of all mobile
                                        23       subscribers. See https://en.wikipedia.org/wiki/SMS, citing to Ahonen, Tomi T.
                                        24       (January 13, 2011) Time to Confirm Some Mobile User Numbers: SMS, MMS,
                                        25       Mobile Internet, M-News, Communities Dominate Brands.
                                        26             44.    In fact, one report from 2012 stated that even then there were more
                                        27       people in the world who send and receive SMS text messages than those who have
                                        28       electricity in their homes. See https://www.ringcentral.com/blog/wp-
B   URK E ,W IL L IA M S                     &
     S O RE N S E N ,L L P                                                                                         8:19-CV-02365-DOC-JDE
                                                                                          -8-
     A   TTO RN E Y S      A   T   L   A W                                                                   FIRST AMENDED COMPLAINT
           L   OS   A   N GE L E S
                               Case 8:19-cv-02365-DOC-JDE Document 11 Filed 01/30/20 Page 9 of 18 Page ID #:76



                                             1   content/uploads/2012/12/SMS_ Infographic2.jpeg
                                             2         45.    Today, much of the use of the SMS technology is in mobile marketing,
                                             3   a type of direct marketing. Indeed, according to one market research report, as of
                                             4   2014 the global SMS messaging business was estimated to be worth over $100
                                             5   billion, accounting for almost 50% of all revenue generated by mobile marketing.
                                             6   Id., citing to Portio Research, Mobile Messaging Futures 2014-2018; see also
                                             7   https://www.businesswire.com/news/home/20150212006013/en/Research-Markets-
                                             8   Mobile-Messaging-Futures-2014-2018-Key.
                                             9         46.    A vitally important feature of the mobile marketing using the SMS
                                        10       technology is the ability to include within the SMS text message a URL link, which
                                        11       a recipient of the SMS text message can simply “click on” or “tap on” to be
                                        12       transported to that URL website (“embedded SMS clickable links”).
                                        13             47.    These embedded SMS clickable links are an important factor in what
                                        14       has made SMS such a widely used technology today, and particularly with respect
                                        15       to mobile marketing, where the marketeer can include an embedded SMS clickable
                                        16       link in the SMS text message, and the potential customer recipient merely has to
                                        17       click or tap on that link to be “transported” to the marketeer’s website.
                                        18             48.    It is as if the entirety of the marketeer’s website (or any other website
                                        19       of the marketeer’s choosing) is set forth in the SMS text message. This feature
                                        20       greatly enhanced the usability and value of SMS technology.
                                        21             49.    Being able to circumvent the small-size restriction on the maximum
                                        22       number of bytes (and in turn, characters) that can be included in an SMS message
                                        23       opened the door to modern SMS mobile marketing.
                                        24             50.    But the embedded SMS clickable links are not just useful in mobile
                                        25       marketing. Embedded SMS clickable links can be used to “transport” the SMS text
                                        26       message recipient to literally anything that is accessible via the Internet, such as a
                                        27       photo album from an important event (such as wedding or anniversary party),
                                        28       music, videos, restaurant locations, menus and reviews, store locations and hours of
B   URK E ,W IL L IA M S                     &
     S O RE N S E N ,L L P                                                                                           8:19-CV-02365-DOC-JDE
                                                                                           -9-
     A   TTO RN E Y S      A   T   L   A W                                                                     FIRST AMENDED COMPLAINT
           L   OS   A   N GE L E S
                           Case 8:19-cv-02365-DOC-JDE Document 11 Filed 01/30/20 Page 10 of 18 Page ID #:77



                                             1   operation, hospital locations, etc. The list is almost if not virtually endless.
                                             2         51.    This advance in the art of SMS technology was revolutionary. It has
                                             3   allowed the use of SMS technology to expand way beyond its 140-byte limitations.
                                             4   Without it, the use of SMS messaging would still be limited to things like the
                                             5   weather and stock price reports, “how-are-you” and “where-are-you” messages
                                             6   between friends and family members, and other short messages.
                                             7         52.    The patented technology in the ‘801 Patent has been commercially
                                             8   successful within the United States and globally.
                                             9         53.    As of the Effective Filing Date, the patented technology in the ‘801
                                        10       Patent was novel and nonobvious to a person of ordinary skill in the art.
                                        11             54.    The patented technology in the ‘801 Patent has been incorporated in
                                        12       most if not all SMS messaging applications currently available on smartphones,
                                        13       tablet computers, and similar products today and over the prior six years.
                                        14             55.    The infringed claims of the ‘801 Patent are directed, among other
                                        15       things, to an improvement in the implementation and use of SMS messaging
                                        16       systems that allow for embedding URL information in SMS messages that has been
                                        17       a key factor in making use of SMS messages very popular. Figure 2 of the
                                        18       ‘801Patent, reproduced here, is illustrative:
                                        19
                                        20
                                        21
                                        22
                                        23
                                        24
                                        25
                                        26
                                        27
                                        28
B   URK E ,W IL L IA M S                     &
     S O RE N S E N ,L L P                                                                                           8:19-CV-02365-DOC-JDE
                                                                                           - 10 -
     A   TTO RN E Y S      A   T   L   A W                                                                     FIRST AMENDED COMPLAINT
           L   OS   A   N GE L E S
                           Case 8:19-cv-02365-DOC-JDE Document 11 Filed 01/30/20 Page 11 of 18 Page ID #:78



                                             1         56.    The ‘801 Patent describes this Figure, in part, as follows:
                                             2                     “FIG. 2 is a schematic illustration of a user terminal
                                             3                 receiving data by using SMS (Short Message Service) and
                                             4                 wireless Internet in accordance with one preferred
                                             5                 embodiment of the present invention.” [Col. 3, ln. 14-18].
                                             6                     “Referring to FIG. 2, the user terminal 410 receives short
                                             7                 messages transmitted from the SMS server 110. The user
                                             8                 terminal 410 may comprise a receiver/transmitter 420 for
                                             9                 transmitting a URL connecting request, a controller 435 for
                                        10                     connecting the communication channel based on application
                                        11                     protocols comprised in the received short messages, and
                                        12                     storing device 480 for storing program which may be used
                                        13                     for executing the controller 435 and connecting the
                                        14                     communication channel. [Col. 4, ln. 35-43].
                                        15             57.    Also, the ‘801 Patent states that Figure 4 of the ‘801 Patent “is a flow
                                        16       chart flowchart illustrating an automatically connecting process to a web site by
                                        17       using the URL in correspondence with the application protocol comprised in the
                                        18       short message received by the data receiving system in accordance with one
                                        19       preferred embodiment of the present invention.” [Col. 3, ln. 23-27].
                                        20             58.    These and other Figures in the ‘801 Patent are further discussed and
                                        21       described in the ‘801 Patent. [See also, e.g., Col. 5. ln. 57 to Col. 6, ln. 58].
                                        22             59.    The Figures and the discussion and description of them in the ’801
                                        23       Patent fully describe the solution to the byte size limitation in SMS text messaging,
                                        24       and how to implement that solution, to a person of ordinary skill in the art as of the
                                        25       Effective Filing Date.
                                        26             60.    The claimed technology in the ‘801 Patent eloquently solved the
                                        27       problem of the number-of-bytes limitation in SMS text messaging that had
                                        28       theretofore limited its use to short weather reports and the like.
B   URK E ,W IL L IA M S                     &
     S O RE N S E N ,L L P                                                                                            8:19-CV-02365-DOC-JDE
                                                                                           - 11 -
     A   TTO RN E Y S      A   T   L   A W                                                                      FIRST AMENDED COMPLAINT
           L   OS   A   N GE L E S
                           Case 8:19-cv-02365-DOC-JDE Document 11 Filed 01/30/20 Page 12 of 18 Page ID #:79



                                             1          61.    The building blocks in the ’801 Patent are clearly integrated into
                                             2   something more than an “abstract idea.”
                                             3          62.    The claimed inventions here are patent eligible for reasons similar to
                                             4   why the claimed invention in Enfish, LLC v. Microsoft Corp. 822 F.3d 1327, 1336
                                             5   (Fed. Cir. 2016) was deemed patent eligible. The claims of the ’801 Patent are
                                             6   directed to a particular improvement to a “device” (in Enfish, a computer, here, a
                                             7   computing device, such as a smartphone, with SMS text messaging capability).
                                             8   The claimed invention here is also patent eligible for reasons similar to those relied
                                             9   upon in Visual Memory LLC v. NVIDIA Corp, 867 F.3d 1253. 1262 (Fed. Cir.
                                        10       2017), where claims directed to an improved computer system that provided
                                        11       flexibility in use which was not present in the prior art were held patent eligible.
                                        12              63.    The claimed inventions here are patent eligible also for reasons similar
                                        13       to those relied upon in Core Wireless Licensing S.A.R.L v. LG Electronics, Inc. et.
                                        14       al, 880 F.3d 1356, 1362 (Fed. Cir. 2018), where the Federal Circuit found patent
                                        15       eligible an asserted claim that required “an application summary that can be
                                        16       reached directly from the menu” and “wherein each of the data in the list being
                                        17       selectable to launch the respective application and enable the selected data to be
                                        18       seen within the respective application.” Here, according to the claimed technology
                                        19       of the ‘801 Patent, the URL “can be reached directly from” the received SMS text
                                        20       message.
                                        21              64.    Each claim of the ‘801 Patent recites numerous additional
                                        22       unconventional technical steps, each of which is independently sufficient to confer
                                        23       patent-eligibility.
                                        24                    COOLPAD’S INFRINGEMENT OF THE ‘801 PATENT
                                        25              65.    Coolpad has infringed and continues to infringe claims of the ‘801
                                        26       Patent by making, having made, importing, using, offering to sell, and selling the
                                        27       Accused Products that infringe one or more claims of the ‘801 Patent, including
                                        28       independent claims 1 and 5. Coolpad’s infringement is both direct and indirect, as
B   URK E ,W IL L IA M S                     &
     S O RE N S E N ,L L P                                                                                          8:19-CV-02365-DOC-JDE
                                                                                          - 12 -
     A   TTO RN E Y S      A   T   L   A W                                                                    FIRST AMENDED COMPLAINT
           L   OS   A   N GE L E S
                           Case 8:19-cv-02365-DOC-JDE Document 11 Filed 01/30/20 Page 13 of 18 Page ID #:80



                                             1   it has induced and contributed to the infringement by others after having received
                                             2   notice of the ‘801 Patent.
                                             3         66.    An example of the way in which the Accused Products infringe claim
                                             4   1 of the ‘801 Patent is provided in the claim chart shown in Exhibit F attached
                                             5   hereto, which is incorporated herein by reference as if fully set forth.
                                             6         67.    Importers, distributors, sellers and users of the Accused Products also
                                             7   infringe the ‘801 Patent, and are induced to do so by Coolpad. Coolpad also
                                             8   contributes to that infringement.
                                             9         68.    Coolpad has taken, and on information and belief will continue to take,
                                        10       action during the time the ‘801 Patent is in force intending to cause the acts by
                                        11       those importers, distributors, sellers and users of the Accused Products that infringe
                                        12       the ‘801 Patent. Coolpad actively induces, encourages and urges users of the
                                        13       Accused Products to utilize SMS messaging applications and to include an
                                        14       application protocol identifier and URL information in their SMS messages,
                                        15       knowing full well that those users are going to include an application protocol
                                        16       identifier and URL information in their SMS messages, and thus infringe.
                                        17             69.    There is no substantial non-infringing use of the infringing messaging
                                        18       applications of the Accused Products given the limited byte size of an SMS
                                        19       message on the one hand, which, as discussed in the ‘801 Patent, severely limited
                                        20       the use and usefulness of SMS text messaging before the advent of the claimed
                                        21       technology of the ‘801 Patent, and continues to limit the use of SMS text messaging
                                        22       without an application protocol identifier and URL information, compared to the
                                        23       massive amount of use and exchange of data in SMS messaging, using the
                                        24       technology described and claimed in the ‘801 Patent on the other hand. See
                                        25       Paragraphs 39 to 52 above.
                                        26             70.    Upon information and belief, after Coolpad’s receipt of notice of the
                                        27       ‘801 Patent and the referenced claim chart, Coolpad’s importers, distributors,
                                        28       sellers and/or users of the Accused Products continued and continue to infringe, and
B   URK E ,W IL L IA M S                     &
     S O RE N S E N ,L L P                                                                                          8:19-CV-02365-DOC-JDE
                                                                                          - 13 -
     A   TTO RN E Y S      A   T   L   A W                                                                    FIRST AMENDED COMPLAINT
           L   OS   A   N GE L E S
                           Case 8:19-cv-02365-DOC-JDE Document 11 Filed 01/30/20 Page 14 of 18 Page ID #:81



                                             1   Coolpad does not require and has not required its importers, distributors, sellers and
                                             2   users of the Accused Products immediately to stop that infringement.
                                             3         71.    Thus, Coolpad at that time became liable for indirect infringement
                                             4   based upon its past and continuing enabling, urging, inducing and contributing to
                                             5   that infringement.
                                             6         72.    Coolpad has been able, since receiving notice of the ‘801 Patent, to
                                             7   cease infringement, immediately and easily, and can immediately cause its
                                             8   importers, distributors, sellers and users of the Accused Product to cease
                                             9   infringement, by disabling its messaging applications on the Accused Products, or
                                        10       disabling the ability of those messaging applications to recognize and execute any
                                        11       function based on application protocol identifier and URL information in the SMS
                                        12       messages received on the Accused Products. Coolpad can easily and quickly do
                                        13       this by sending software updates to all Accused Products currently in inventory or
                                        14       in use, and disabling those functions in Accused Products manufactured and/or sold
                                        15       in the future. Coolpad, however, has not done so.
                                        16             73.    Coolpad may have had either actual or constructive knowledge and/or
                                        17       notice of, or was willfully blind to, the ‘801 Patent before having received a copy of
                                        18       the original complaint in this matter. Discovery in this matter may disclose that
                                        19       Coolpad had notice of the ‘801 Patent prior to that date. Hypertext reserves the
                                        20       right to amend its complaint in this regard after taking discovery of Coolpad. As
                                        21       alleged above, Coolpad had knowledge of the ‘801 Patent no later than December
                                        22       20, 2019.
                                        23             74.    Since receiving notice of the ‘801 Patent and failing to cease
                                        24       infringement, Coolpad’s infringement has been intentional. Given the ease with
                                        25       which Coolpad could immediately cease infringement, and could instruct its
                                        26       importers, distributors, sellers and users of the Accused Products to cease
                                        27       infringing, Coolpad’s blatant disregard for its own infringement of the ‘801 Patent
                                        28       and the infringement of its importers, distributors, sellers and users of the Accused
B   URK E ,W IL L IA M S                     &
     S O RE N S E N ,L L P                                                                                         8:19-CV-02365-DOC-JDE
                                                                                         - 14 -
     A   TTO RN E Y S      A   T   L   A W                                                                   FIRST AMENDED COMPLAINT
           L   OS   A   N GE L E S
                           Case 8:19-cv-02365-DOC-JDE Document 11 Filed 01/30/20 Page 15 of 18 Page ID #:82



                                             1   Products makes this an exceptional case.
                                             2         75.    Hypertext did not allege indirect or willful infringement in the original
                                             3   complaint filed in this matter because at the time filed, Hypertext did not have
                                             4   sufficient knowledge, information or belief that Coolpad had notice of the ‘801
                                             5   Patent. As alleged above, Coolpad received notice of the ‘801 Patent no later than
                                             6   December 20, 2019. Therefore, Coolpad had notice of the ‘801 Patent prior to the
                                             7   filing of this First Amended Complaint.
                                             8         76.    There is a split among various districts as to whether a defendant’s
                                             9   notice of infringement in the first-filed, original complaint is sufficient to support
                                        10       an allegation of induced and willful infringement that is set forth in that original
                                        11       complaint. For example, the court in Kaufman v. Microsoft Corporation, 16-cv-
                                        12       2880 (AKH)(S.D.N.Y.) held that it was not sufficient, thus granting summary
                                        13       judgment dismissing the claim for willful infringement. [Id., January 22, 2020,
                                        14       Dkt. 166).
                                        15             77.    Other courts have held otherwise; for example, Finjin, Innc. v ESET,
                                        16       LLC, 3:17-cv-0183-CAV (BGS), 2017 WL 1063475 (S.D. Cal., March 21, 2017,
                                        17       Dkt. 105; Huawei Technologies Co. Ltd. v T-Mobile US, Inc., 2:16-CV-00052 –
                                        18       JRG-RSP (February 21, 2017, Dkt. 147); and Bascom Research LLC v Facebook,
                                        19       Inc., 3:12-cv-06293-SI; 2013 WL 968210 (N.D. Cal. March 12, 2013, Dkt. 71).
                                        20             78.    In the Kaufman case, plaintiff had alleged willful infringement in the
                                        21       original complaint (April 16, 2016, Dkt. 1). Plaintiff in Kaufman did not file an
                                        22       amended complaint, and the issue of whether the claim for willful infringement
                                        23       should be dismissed related entirely to the claim as alleged in the first-filed, original
                                        24       complaint, and not in an amended complaint. Also, there were no allegations in
                                        25       Kaufman relating to the ease or difficulty with which defendant could stop
                                        26       infringing, and stop infringement by its importers, distributors, sellers and users.
                                        27             79.    Here, Hypertext is asserting induced and willful infringement in this
                                        28       First Amended Complaint based upon Coolpad’s notice of the ‘801 Patent at least
B   URK E ,W IL L IA M S                     &
     S O RE N S E N ,L L P                                                                                           8:19-CV-02365-DOC-JDE
                                                                                           - 15 -
     A   TTO RN E Y S      A   T   L   A W                                                                     FIRST AMENDED COMPLAINT
           L   OS   A   N GE L E S
                           Case 8:19-cv-02365-DOC-JDE Document 11 Filed 01/30/20 Page 16 of 18 Page ID #:83



                                             1   as early as alleged above.
                                             2         80.    More than enough time has elapsed since Coolpad received notice of
                                             3   the ‘801 Patent (and the detailed claim chart showing that the Accused Products
                                             4   infringe) for it to have taken or initiated steps to stop infringing itself, and to stop
                                             5   infringement by its importers, distributors, sellers and users of the Accused
                                             6   Products.
                                             7         81.    Coolpad can quickly and easily avoid its ongoing direct infringement
                                             8   of the ‘801 Patent.
                                             9         82.    Coolpad can quickly and easily stop the ongoing direct infringement of
                                        10       the ‘801 Patent by the importers of the Accused Products.
                                        11             83.    Coolpad can quickly and easily stop the ongoing direct infringement of
                                        12       the ‘801 Patent by the distributors of the Accused Products.
                                        13             84.    Coolpad can quickly and easily stop the ongoing direct infringement of
                                        14       the ‘801 Patent by the sellers of the Accused Products.
                                        15             85.    Coolpad can quickly and easily stop the ongoing direct infringement of
                                        16       the ‘801 Patent by the users of the Accused Products.
                                        17             86.    On information and belief, Coolpad has taken or initiated no steps to
                                        18       stop its own infringement of the ‘801 Patent.
                                        19             87.    On information and belief, Coolpad has taken or initiated no steps to
                                        20       stop infringement of the ‘801 Patent by any of the importers, distributors, sellers
                                        21       and users of the Accused Products.
                                        22             88.    Prior to the filing of this First Amended Complaint, Coolpad has had
                                        23       knowledge and notice of the ‘801 Patent, and has received and reviewed the first-
                                        24       filed original complaint and the infringement claim chart attached thereto.
                                        25             89.    Notwithstanding that notice and knowledge, Coolpad has still not
                                        26       taken or initiated any steps to stop directly infringing or to stop contributing to and
                                        27       inducing infringement of the ‘801 Patent by the importers, distributors, sellers and
                                        28       users of the Accused Products.
B   URK E ,W IL L IA M S                     &
     S O RE N S E N ,L L P                                                                                             8:19-CV-02365-DOC-JDE
                                                                                            - 16 -
     A   TTO RN E Y S      A   T   L   A W                                                                       FIRST AMENDED COMPLAINT
           L   OS   A   N GE L E S
                           Case 8:19-cv-02365-DOC-JDE Document 11 Filed 01/30/20 Page 17 of 18 Page ID #:84



                                             1          90.   Therefore, Coolpad continues to directly infringe the ‘801 Patent, and
                                             2   to contribute to and induce the direct infringement of the ‘801 Patent by the
                                             3   importers, distributors, sellers and users of the Accused Products.
                                             4          91.   Therefore, Coolpad is liable for indirect and willful infringement for
                                             5   all infringing activity after it received notice of the ‘801 Patent, which occurred no
                                             6   later than December 20, 2019.
                                             7          92.   Whether Coolpad received notice of the ‘801 Patent before the first-
                                             8   filed original complaint was filed, or based upon the first-filed complaint, is a
                                             9   difference without justifiable or reasonable legal significance under the
                                        10       circumstances of this case.
                                        11              93.   Hypertext has been damaged by Coolpad’s infringement of the ‘801
                                        12       Patent and is entitled to reasonable royalty damages and enhanced damages due to
                                        13       Coolpad’s willful direct and indirect infringement.
                                        14                                     PRAYER FOR RELIEF
                                        15              Plaintiff Hypertext prays for the following relief:
                                        16              A.    A judgment in favor of Hypertext that Coolpad has directly infringed
                                        17       the ‘801 Patent and that the ‘801 Patent is not invalid, is enforceable, and is patent-
                                        18       eligible;
                                        19              B.    A judgment that Coolpad is liable for indirect infringement of the ‘801
                                        20       Patent based upon it having induced and/or contributed to the infringement of the
                                        21       ‘801 Patent by others.
                                        22              C.    A judgment that Coolpad’s direct and indirect infringement have been
                                        23       willful, justifying the award of enhanced damages.
                                        24              D.    A judgment and order requiring Coolpad to pay Hypertext
                                        25       compensatory damages, costs, expenses, and pre- and post-judgment interest for its
                                        26       infringement of the ‘801 Patent, as provided under 35 U.S.C. §284;
                                        27       ///
                                        28       ///
B   URK E ,W IL L IA M S                     &
     S O RE N S E N ,L L P                                                                                          8:19-CV-02365-DOC-JDE
                                                                                          - 17 -
     A   TTO RN E Y S      A   T   L   A W                                                                    FIRST AMENDED COMPLAINT
           L   OS   A   N GE L E S
                           Case 8:19-cv-02365-DOC-JDE Document 11 Filed 01/30/20 Page 18 of 18 Page ID #:85



                                             1            E.       A judgment that sets a reasonable royalty rate and licensing terms for
                                             2   Coolpad’s ongoing post-judgment infringement if Coolpad does not cease such
                                             3   infringement, or in the alternative, imposes a permanent injunction against further
                                             4   infringement by Coolpad of the ‘801 Patent; and
                                             5            F.       Any and all other relief to which Hypertext may be entitled.
                                             6   Dated: January 30, 2020                     Respectfully Submitted,
                                             7                                               BURKE, WILLIAMS & SORENSEN, LLP
                                                                                             Robert W. Dickerson, Jr.
                                             8                                               Matthew D. Murphey
                                                                                             John Yang
                                             9
                                        10
                                                                                             By: /s/ Robert W. Dickerson, Jr.
                                        11                                                       Robert W. Dickerson, Jr.
                                        12                                                   Attorneys for Plaintiff
                                                                                             HYPERTEXT TECHNOLOGIES, LLC
                                        13
                                        14
                                        15                                     DEMAND FOR JURY TRIAL
                                        16                Plaintiff Hypertext hereby demands trial by jury of all issues which are so
                                        17       triable in this action and on this complaint.
                                        18       Dated: January 30, 2020                     Respectfully Submitted,
                                        19                                                   BURKE, WILLIAMS & SORENSEN, LLP
                                                                                             Robert W. Dickerson, Jr.
                                        20                                                   Matthew D. Murphey
                                                                                             John Yang
                                        21
                                        22
                                                                                             By: /s/ Robert W. Dickerson, Jr.
                                        23                                                       Robert W. Dickerson, Jr.
                                        24                                                   Attorneys for Plaintiff
                                                                                             HYPERTEXT TECHNOLOGIES, LLC
                                        25
                                        26
                                        27       LA #4812-2534-8531 v1


                                        28
B   URK E ,W IL L IA M S                     &
     S O RE N S E N ,L L P                                                                                             8:19-CV-02365-DOC-JDE
                                                                                              - 18 -
     A   TTO RN E Y S      A   T   L   A W                                                                       FIRST AMENDED COMPLAINT
           L   OS   A   N GE L E S
